Citation Nr: 0216713	
Decision Date: 11/20/02    Archive Date: 11/26/02

DOCKET NO.  01-07 067	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUES

1.  Entitlement to an increased rating for post-traumatic 
stress disorder (PTSD), currently evaluated as 70 percent 
disabling.

2.  Entitlement to a total disability rating based on 
individual unemployability (TDIU) due to service-connected 
disabilities.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

M.C. Peltzer, Associate Counsel



INTRODUCTION

The veteran served on active duty from August 1967 to June 
1969.

The current appeal comes before the Board of Veterans' 
Appeals (Board) from an October 2000 rating decision issued 
by the Atlanta, Georgia, Regional Office (RO) of the 
Department of Veterans Affairs (VA).

The veteran, through his representative, raised the issue of 
entitlement to service connection for erectile dysfunction as 
secondary to his service-connected diabetes mellitus in July 
2002.  The Board refers this issue to the RO's attention.


REMAND

A review of the veteran's claims folder reveals that he 
initiated a claim for TDIU in May 2000.  The RO issued a 
rating decision in October 2000, which denied his claim; he 
was notified of the October 2000 rating decision in November 
2000.  The veteran filed a timely notice of disagreement in 
January 2001.  The RO issued a Statement of the Case in April 
2001, which continued to deny entitlement to TDIU, and, as 
per Cathell v. Brown, 8 Vet. App. 539 (1996), continued his 
70 percent disability rating for PTSD.  The veteran perfected 
his appeal in August 2001 and his appeal was certified to the 
Board in June 2002.

In April 2002, the RO issued a rating decision that granted 
service connection for diabetes mellitus and assigned a 40 
percent disability rating.  The veteran's service-connected 
diabetes mellitus has not been considered when evaluating his 
TDIU claim.  See 38 C.F.R. § 4.16 (2002).  Accordingly, the 
Board requests that the RO review the veteran's claim of 
entitlement to TDIU, to include consideration of his 
employability due to all of his service-connected 
disabilities.  See Cathell v. Brown, 8 Vet. App. 539 (1996); 
see also 38 C.F.R. § 19.9 (2002).


In view of the above, this case is remanded for the 
following:

The RO should review the veteran's claim 
for compensation based on TDIU, including 
consideration of all of his service-
connected disabilities.  The veteran and 
his representative should be afforded an 
opportunity to respond, and the case 
should thereafter be returned to the 
Board, if in order.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2002) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	C.P. RUSSELL
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2002), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2002).

